Appeal by the plaintiff from an order of the *433Supreme Court, Dutchess County (Jiudice, J.), entered April 25, 1994. The appeal brings up for review so much of an order of the same court, entered July 27, 1994, as, upon reargument, adhered to the original determination (CPLR 5517 [b]).
Ordered that the appeal from the order entered April 25, 1994, is dismissed, as that order was superseded by the order entered July 27, 1994, made upon reargument; and it is further,
Ordered that the order entered July 27, 1994, is affirmed insofar as reviewed for reasons stated by Justice Jiudice at the Supreme Court; and it is further,
Ordered that the respondent is awarded one bill of costs.
Bracken, J. P., Sullivan, Krausman and Goldstein, JJ., concur.